Turner,
concurring: I am unable to agree with that part of the majority opinion which discusses the effect of Helvering v. Helmholz, 296 U. S. 93, and White v. Poor, 296 U. S. 98. In my opinion the situation dealt with in Helvering v. Helmholz is in no way comparable to that involved in the instant case and the holding of the Court is not applicable here. There the trust instrument provided that the grantor should be entitled to a return of the property transferred in trust provided all of the beneficiaries agreed in writing that he should have it back. In this case the infant grantor alone and without regard to the desires or wishes of the beneficiaries had the power to *874revest in herself the title to the property transferred. A situation thus existed which was substantially and inherently different from that in Helvering v. Helmholz. As to White v. Poor, I am unable to find any basis for the conclusion that that case is authority for or lends support to any holding that section 501 (c) of the Revenue Act of 1932, is inapplicable unless the grantor derives the power to revest from the written instrument creating the trust. In that connection the statute merely says that “where the power * * * is vested, in the donor * * * the ⅜ * * termination of such power * * * shall be considered * ⅜ * a transfer ⅜ * * by gift * * There is nothing whatever to support the theory of the majority that the power must be reserved in the instrument of transfer.
For other reasons stated in the majority opinion, however, I concur in the result.
Opper concurs in the above.